ORDER

PER CURIAM:
AND NOW, this 13th day of January, 2000, upon consideration of the Report and Recommendations of the Disciplinary Board dated November 16,1999, it is hereby
ORDERED that ANTHONY L.V. PIC-CIOTTI be and he is SUSPENDED from the Bar of this Commonwealth for a period of three (3) years, retroactive to July 2, 1997, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.